TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00577-CV



 Appellants, Lewis S. Christian, Jr.; Mark E. Morgan, Sr.; and South Texas Urgent Care
          Center Corp.// Cross-Appellant, Monroe Medical Management, Inc.

                                                  v.

  Appellee, Monroe Medical Management, Inc.// Cross-Appellees, Lewis S. Christian, Jr.;
            Mark E. Morgan, Sr.; and South Texas Urgent Care Center Corp.

     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-11-003758, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Counsel for Lewis S. Christian, Jr.; Mark E. Morgan, Sr.; and South Texas Urgent

Care Center Corp. and counsel for Monroe Medical Management, Inc. have filed a joint motion to

abate this appeal, permitting the parties to continue negotiation of a final settlement agreement.

               We grant the parties’ motion and abate the appeal until February 12, 2013. See

Tex. R. App. P. 42.1(a)(2)(C). If the settlement has been finalized by that date, the parties are

instructed to file a motion to reinstate and dismiss the appeal in accordance with their settlement

agreement. If the parties have not finalized their settlement by that date, they are instructed to file

a report informing this Court about the status of the appeal and requesting any necessary extension

of the abatement.
Before Justices Puryear, Pemberton and Rose

Abated

Filed: January 11, 2013




                                              2